Exhibit 99.1 ADM Tronics Reports First Quarter Financial Results August 14, 2008, Northvale, NJ – ADM Tronics Unlimited, Inc. (OTCBB: ADMT), a technology-based developer and manufacturer of unique, environmentally-safe, health and life-enhancing technologies, today announced financial results for the three months ended June 30, 2008. ADMT reported a net loss of $3,221,527, or $.06 net loss per share, for the three months ended June 30, 2008, an increase of $2,648,878 from the net loss of $572,649, or $.01 net loss per share, for the three months ended June 30, 2007. This increase was primarily the result of a decrease in the fair market value of our investment in Ivivi Technologies Inc. (Ivivi) of $5,297,500, which was offset by the benefit of a deferred tax credit of $2,147,576.Revenues for the three months ended June 30, 2008 were $600,941 as compared to $293,086 for the three months ended June 30, 2007, an increase of $307,855, or 105%.The increase mainly resulted from an increase in sales of finished medical devices to Ivivi, along with moderate increased sales to new and existing chemical customers.To date, we have not received any additional orders from Ivivi. Gross profit was $201,731, or 34%, for the three months ended June 30, 2008, and $123,027, or 42%, for the three months ended June 30, 2007.Gross margins decreased as a result of margins on approximately $325,000 of sales of medical devices to Ivivi at approximately 17%, as compared to margins achieved from chemical products, which are generally higher.We also incurred higher raw material costs on our chemical products during the three months ended June 30, 2008. Andre’ DiMino, President of ADMT stated, “Our results show continued growth for our year-over-year periods. We expect to see continued growth and acceptance of our water-based chemical products through expanded sales and marketing activities, along with efforts to initiate the marketing of our personal-care products.” ADM TRONICS UNLIMITED, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2 (Unaudited) 2008 2007 Revenues $ 600,941 $ 293,086 Costs and expenses: Cost of sales 399,210 170,059 Research and development 2,493 Selling, general and administrative 288,668 248,719 Total operating expenses 687,878 421,271 Operating loss (86,937 ) (128,185 ) Interest income 15,334 25,143 Change in fair value of investment in Ivivi (5,297,500 ) Equity in net loss of Ivivi (469,607 ) Net loss before income taxes (credit) (5,369,103 ) (572,649 ) Income taxes (credit) (2,147,576 ) Net loss $ (3,221,527 ) $ (572,649 ) Net loss per share, basic and diluted $ (0.06 ) $ (0.01 ) Weighted average shares outstanding, basic and diluted 53,939,537 53,882,037 ADM TRONICS UNLIMITED, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2008 MARCH 31, 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 1,921,752 $ 2,072,325 Accounts receivable, net of allowance for doubtful accounts of $1,088 and $1,088, respectively 60,936 101,270 Receivables – Ivivi 10,235 - Inventories 414,769 469,403 Prepaid expenses and other current assets 22,317 83,731 Total current assets 2,430,009 2,726,729 Property and equipment, net of accumulated depreciation of $18,681 and $17,873, respectively 54,480 55,288 Inventory - long term portion 84,880 78,416 Investment in Ivivi 6,077,500 2,154,517 Advances to related parties 65,504 74,299 Other assets 27,782 28,486 Total assets $ 8,740,155 $ 5,117,735 LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ 138,539 $ 237,331 Accrued expenses and other current liabilities 44,308 87,439 Customer deposits – Ivivi 154,793 241,828 Total current liabilities 337,640 566,598 Deferred tax liability 277,612 Stockholders' equity: Preferred stock, $.01 par value; 5,000,000 shares authorized, no shares issued and outstanding Common stock, $.0005 par value; 150,000,000 shares authorized, 53,939,537 shares issued and outstanding at June 30, 2008 and March 31, 2008 26,970 26,970 Additional paid-in capital 32,153,597 32,153,597 Accumulated deficit (24,055,664 ) (27,629,430 ) Total stockholders' equity 8,124,903 4,551,137 Total liabilities and stockholders' equity $ 8,740,155 $ 5,117,735 About ADMT ADMT is a technology based developer and manufacturer of unique, environmentally safe, health and life enhancing technologies and products. Its core competency is its ability to conceptualize a technology, bring it through development, into manufacturing and commercialization, all in-house. Its diversified product technology areas are environmentally friendly, water based industrial chemicals; therapeutic, non invasive electronic medical devices; and, innovative personal care and topical dermatological products. Forward-Looking Statements This press release contains statements, which may constitute "forward-looking statements" made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995 under Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements reflect management's current knowledge, assumptions, judgment and expectations regarding future performance or events.Although management believes that the expectations reflected in such statements are reasonable, they give no assurance that such expectations will prove to be correct and you should be aware that actual results could differ materially from those contained in the forward-looking statements.Forward-looking statements are subject to a number of risks and uncertainties, including, those risks detailed from time to time in the Company’s filings with the Securities and Exchange Commission, including the Company’s Annual Report on Form 10-KSB for the fiscal year ended March 31, 2007.The Company assumes no obligation to update the information contained in this press release. Company
